                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


KENDELL M. HOUZE,

                   Petitioner,                Case Number: 2:18-CV-13294
                                              HONORABLE SEAN F. COX
v.

SHERMAN CAMPBELL,

                   Respondent.
                                       /

       ORDER GRANTING RESPONDENT’S MOTION TO DISMISS
         AND DISMISSING PETITION WITHOUT PREJUDICE

      Kendell M. Houze, a Michigan state prisoner, has filed a pro se petition for a

writ of habeas corpus under 28 U.S.C. § 2254. He challenges his first-degree

criminal sexual conduct conviction. See Mich. Comp. Laws § 750.520b. Now

before the Court is Respondent’s Motion to Dismiss.

I. Background

      Petitioner was charged in Wayne County Circuit Court with three counts of

first-degree criminal sexual conduct and six counts of third-degree criminal sexual

conduct. Petitioner pleaded guilty to one count of first-degree criminal sexual

conduct pursuant to a plea agreement providing for the dismissal of the remaining

charges and a sentence of ten to twenty years. On July 26, 2017, the trial court
sentenced Petitioner in accordance with the plea agreement to ten to twenty years’

imprisonment.

      Petitioner filed an application for leave to appeal in the Michigan Court of

Appeals claiming that the trial court erred in denying his motion for leave to

withdraw his guilty plea. The Michigan Court of Appeals denied leave to appeal

“for lack of merit in the grounds presented.” People v. Houze, No. 342151 (Mich.

Ct. App. Feb. 28, 2018). Petitioner filed an application for leave to appeal in the

Michigan Supreme Court arguing that his pre-sentence investigation report

contained errors. The Michigan Supreme Court denied leave to appeal. People v.

Houze, 503 Mich. 860 (Sept. 12, 2018).

      On October 12, 2018, Petitioner filed the pending habeas petition.

Respondent filed a motion to dismiss the petition on the ground that it contains

only unexhausted claims.

II. Discussion

      Petitioner raises four claims in his habeas petition:

      I.     The trial court abused its discretion in deciding evidentiary issues.

      II.    Ineffective assistance of counsel.

      III.   Petitioner’s guilt was not supported by sufficient evidence and his
             plea therefore was based upon an insufficient factual basis.

      IV.    Petitioner’s sentence is unreasonable and disproportionate.

                                          2
See Pet. at 1-3, ECF No. 1, Pg. ID 1-3.

      Respondent argues that the petition contains only unexhausted claims. A

prisoner filing a petition for a writ of habeas corpus under 28 U.S.C. §2254 must

first exhaust all state court remedies. See O’Sullivan v. Boerckel, 526 U.S. 838,

845 (1999) (“[S]tate prisoners must give the state courts one full opportunity to

resolve any constitutional issues by invoking one complete round of the State’s

established appellate review process”). To exhaust state court remedies, a claim

must be fairly presented “to every level of the state courts in one full round.”

Ambrose v. Romanowski, 621 Fed. App’x 808, 814 (6th Cir. 2015). See also

Wagner v. Smith, 581 F.3d 410, 418 (6th Cir. 2009) (“For a claim to be reviewable

at the federal level, each claim must be presented at every stage of the state

appellate process.”). A petitioner bears the burden of showing that state court

remedies have been exhausted. Nali v. Phillips, 681 F.3d 837, 852 (6th Cir. 2012).

      Petitioner presented a portion of his third claim regarding the validity of his

guilty plea to the Michigan Court of Appeals. He did not, however, raise this claim

in the Michigan Supreme Court. He failed to present the remaining claims in the

Michigan Court of Appeals or Michigan Supreme Court. His petition, therefore,

contains only unexhausted claims.

      A prisoner must comply with the exhaustion requirement as long as there is

                                          3
still a state-court procedure available for him to do so. See Adams v. Holland, 330

F.3d 398, 401 (6th Cir. 2003). In this case, a procedure is available. Petitioner may

file a motion for relief from judgment in the Wayne County Circuit Court under

Michigan Court Rule 6.502. If that motion is denied, he may seek review by the

Michigan Court of Appeals and Michigan Supreme Court by filing an application

for leave to appeal. Mich. Ct. R. 6.509; Mich. Ct. R. 7.203; Mich. Ct. R. 7.302.

      Petitioner is required to exhaust state court remedies, but has not done so.

The motion will be granted.

III. Conclusion

      Accordingly, the Court GRANTS Respondent’s Motion to Dismiss (ECF

No. 9) and DISMISSES WITHOUT PREJUDICE the petition for a writ of habeas

corpus.

      Before Petitioner may appeal the Court’s decision, a certificate of

appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A

certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a

federal court denies a habeas claim on procedural grounds without addressing the

merits, a certificate of appealability should issue if it is shown that jurists of reason

would find it debatable whether the petitioner states a valid claim of the denial of a


                                            4
constitutional right, and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. See Slack v. McDaniel, 529 U.S.

473, 484-85 (2000). Reasonable jurists would not debate the correctness of the

Court’s procedural ruling. Accordingly, the Court DENIES a certificate of

appealability.

      SO ORDERED.

                                 s/Sean F. Cox
                                 Sean F. Cox
                                 United States District Judge

Dated: November 5, 2019




                                          5
